
	

113 HRES 637 IH: Expressing the sense of the House of Representatives that the Secretary of the Navy should name an appropriate Navy ship in honor of Marine Corps General Clifton B. Cates of Tiptonville, Tennessee.
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 637
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Fincher (for himself, Mr. Cohen, Mr. Roe of Tennessee, Mr. Cooper, Mrs. Blackburn, Mrs. Black, Mr. Duncan of Tennessee, and Mr. DesJarlais) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the Secretary of the Navy should name an
			 appropriate Navy ship in honor of Marine Corps General Clifton B. Cates of
			 Tiptonville, Tennessee.
	
	
		Whereas Clifton B. Cates of Tiptonville, Tennessee, served as a United States Marine during World
			 Wars I and II and the Korean War;
		Whereas Clifton B. Cates entered the Marine Corps as a Second Lieutenant in 1917 at the beginning
			 of World War I, during which he fought in the crucial Second Battle of the
			 Marne;
		Whereas during that fight, then-Lieutenant Cates was wounded during a severe gas attack but refused
			 to be evacuated with his company in order to remain with and assist
			 another company;
		Whereas Clifton B. Cates was the most decorated Marine Corps Officer of World War I, having been
			 awarded the Navy Cross, Army Distinguished Service Cross with Oak Leaf
			 Cluster, Silver Star Medal with Oak Leaf Cluster, Purple Heart Medal with
			 Oak Leaf Cluster, the Legion of Honor, and the Croix de Guerre with Gilt
			 Star and 2 palms;
		Whereas during World War II, Clifton B. Cates led Marines at Guadalcanal, and the seizure of Iwo
			 Jima, and in recognition of his service was awarded the Legion of Merit
			 with Combat V and the Distinguished Service Medal with a gold star;
		Whereas Clifton B. Cates was one of the few officers of any branch of the United States Armed
			 Forces to command, under fire, a platoon, a company, a battalion, a
			 regiment, and a division;
		Whereas Clifton B. Cates was advanced to the rank of General in 1948 and was named the 19th
			 Commandant of the United States Marine Corps;
		Whereas Clifton B. Cates served his country as a United States Marine for 37 years through 3 wars;
			 and
		Whereas members of the Clifton Cates Memorial Fund led by retired Colonel Otto Melsa and the late
			 Ed Youngblood have worked tirelessly to bring recognition to the
			 significant accomplishments of General Clifton B. Cates: Now, therefore,
			 be it
	
		That it is the sense of the House of Representatives that the Secretary of the Navy should name an
			 appropriate Navy ship in honor of Marine Corps General Clifton B. Cates of
			 Tiptonville, Tennessee.
		
